Case 18-20308 Doc155_ Filed 08/05/21 Entered 08/05/21 09:24:28 Page1of10

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Connecticut

Pablo Ortega
Inre aka Pablo Ortega Garcia; aka Pablo O. Garcia Case No. 18-20308

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

U.S. Bank Trust National Association as Trustee of U.S. Bank Trust, N.A., as Trustee of the Cabana Series III
the Cabana Series III Trust Trust
Name of Transferee Name of Transferor
Name and Address where notices to transferee Court Claim # (if known): 21-4
should be sent: Amount of Claim: $283,893.12
c/o SN Servicing Corporation Date Claim Filed: 04/01/2021

323 Fifth Street
Eureka, CA 95501

Phone: 800.603.0836 Phone: 800.327.7861
Last Four Digits of Acct #: 7420 Last Four Digits of Acct. #: 7137

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ D. Anthony Sottile Date: 08/05/2021
Transferee/Transferee’s Agent

 

 

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
